Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1recites the broad recitation a flange, and the claim also recites the flanges which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language 
Claim 3 recites the limitation "comprising the step of mounting an A2 module on the mounting panel prior to the sliding step" in line 2. The method of sliding the mounting members into the open ends of the slots is recited in claim 1. Claim 3 attempts to perform the step of mounting an A2 module prior to the sliding step. This limitation is indefinite and unclear since claim 1 has already preformed the step of sliding therefore the step of mounting the A2 can not be performed before the sliding step resulting in claim 3 is indefinite and unclear. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation a first mounting panel comprising a main body and a flange, and the claim 11 also recites the flanges on the first mounting panel which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites 
Claim 12 recites the limitation "the lateral side" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the inward side" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the inward sides" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harling 2,846,570 in view of Ortel 2016/0153609. Harling discloses a method of mounting an unit (1) on a mounting structure (2); comprising the steps of mounting the Unit (1) on a mounting panel (see figure below), the mounting panel comprising a main body and a flange that extends generally perpendicularly to the main body, the main body including mounting apertures, wherein mounting members (22) extend from the flanges away from the main body, and wherein fasteners (nuts) cooperate with the mounting members (22, screws/bolts); mounting a mounting foundation (26) on a mounting structure (2), the mounting foundation having side edges, each of the side edges having an open-ended slot (35); then sliding the mounting members into the open ends of the slots of the mounting foundation; and securing the fasteners on the mounting members to compress the flanges and the mounting foundation, thereby mounting the unit on the mounting structure; the method defined in Claim 1, wherein the mounting foundation is a pipe clamp (see figure 7 or 1); the method defined in Claim 1, wherein the flanges on the mounting panel are mounted to extend inwardly; the method defined in Claim 4, wherein the unit is mounted on a lateral side of the main panel; the method defined in Claim 5, further comprising the step of mounting an unit mounted on an inward side of the main panel; the method defined in Claim 1, wherein the flanges of the mounting panel are mounted to extend outwardly; the method defined in Claim 1, wherein the mounting members compress the flanges of the first and second mounting panels against the mounting foundation; the method 


[AltContent: arrow][AltContent: textbox (fasteners )]
[AltContent: arrow][AltContent: textbox (open end slots
mounting foundation)][AltContent: arrow][AltContent: textbox (mounting members)][AltContent: arrow][AltContent: arrow][AltContent: textbox (main body of first panel
flange of first panel
main body of second panel
flange of second panel)][AltContent: arrow][AltContent: arrow][AltContent: arrow]                   
    PNG
    media_image1.png
    572
    402
    media_image1.png
    Greyscale



Harling discloses all of the limitations of the claimed invention except for unit/ module is an A2 RRU mounted to antenna tower.  Ortel teaches it is known to mount a A2 RRU .


Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art discloses conventional RRU mounting apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631